DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 18, 2021.
Claims 26-45 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USP 2018/0007731) in view of Sebire et al. (USP: 2016/0057644).

1-25. (Canceled) 

 (Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request for the UE to provide a measurement gap preference information element (IE) to the base station, (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a preference of at least one types of measurement gap from three or more different types of measurement including: i) a regular measurement gap. ii) a small measurement gap, and iii) no measurement gap is required (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap); and
 encoding a second message to be sent to the base station, the second comprising the measurement gap preference (Paragraph 0174, 0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ). 
However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  


As per Claim 27 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises an indication of a number of frequencies to be measured by the UE (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ). 

As per Claim 28 Park -Sebire teaches the method according to claim 26, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation for the UE (Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied). 

(Paragraph 0204, 0435-0437 a CoMP operation on some of the three cells in the same frequency band may be performed and a simple CA operation on other cells in a different frequency band may be performed using SCells CC1, CC2 and CC3 along with a PCell CC0 in a conventional carrier aggregation (CA) system, the UE needs to include a maximum of four independent RF chains corresponding to CC0, CC1, CC2 and CC3). 

As per Claim 30 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises a type of measurement gap for an indicated serving cell (Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ). 

As per Claim 31 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises an indication of whether the UE supports a specific RF band request from the base station (Paragraph 0008, 0566 a radio frequency (RF) unit for transmitting and receiving radio signals; and a processor for controlling the RF unit, wherein the processor is configured: to receive an SCell addition related message from an eNB; a transmission/reception RF chain in fully activated CCy to CCx and to tune to CCx because CCx is in a partial activation state. ). 

As per Claim 32 Park-Sebire teaches the method according to claim 26, further comprising: encoding a capability information element to indicate whether the UE supports per serving cell measurement gap (Paragraph 0019, 0406, 0454 a capability related message including the number of component carriers (CCs) that can be simultaneously partially activated by the UE, a list of the CCs ). 

As per Claim 33 Park-Sebire teaches the method according to claim 26, further comprising: transmitting the second message to the base station via radio resource control (RRC) signaling (Paragraph 0390, 0436,  Here, an eNB previously configures and provides RRC signaling related to "SCell addition" to the UE for CC1, CC2  ). 

As per Claim 34 Park teaches a method, comprising: at a base station: encoding a first message to be sent to a user equipment (Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request for the UE to provide a measurement gap preference  information element (IE) to the base station, (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a UE preference (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap);  and decoding a second message received from the UE, wherein the second message includes the measurement gap preference IE (Paragraph 0174,0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ).
However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  


As per Claim 35 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises an indication of a number of frequencies to be measured by the UE  (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ).  

As per Claim 36 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation for the UE (Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied).

As per Claim 37 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises a type of measurement gap for an indicated serving cell (Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ).

As per Claim 38 Park -Sebire teaches the method according to claim 34, further comprising: decoding a capability information element that indicates whether the UE supports per serving cell measurement gap(Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ).  

As per Claim 39 Park teaches an integrated circuit, comprising: 
circuitry configured to decode a first message received from a base station(Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request to provide a measurement gap preference information element (IE) (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a preference of at least one type of measurement gap from three or more different types of measurement including: i) a regular measurement gap. ii) a small measurement gap, and iii) no measurement gap (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap);  and circuitry configured to encode a second message comprising the measurement gap preference IE (Paragraph 0174, 0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ).
However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  

As per Claim 40 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises an indication of a number of frequencies to be measured (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ).

As per Claim 41 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation(Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied). 

(Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ).

As per Claim 43 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises an indication of whether the UE supports a specific RF band request from the base station  (Paragraph 0008, 0566 a radio frequency (RF) unit for transmitting and receiving radio signals; and a processor for controlling the RF unit, wherein the processor is configured: to receive an SCell addition related message from an eNB; a transmission/reception RF chain in fully activated CCy to CCx and to tune to CCx because CCx is in a partial activation state. ).  

As per Claim 44 Park-Sebire teaches the integrated circuit according to claim 39, further comprising: Circuitry configured to encode a capability information element to indicate whether per serving cell measurement gap is supported  (Paragraph 0019, 0406, 0454 a capability related message including the number of component carriers (CCs) that can be simultaneously partially activated by the UE, a list of the CCs ).  

As per Claim 45 Park-Sebire teaches the integrated circuit according to claim 39, further comprising: circuitry configured to transmit the second message to the base station via (Paragraph 0390, 0436,  Here, an eNB previously configures and provides RRC signaling related to "SCell addition" to the UE for CC1, CC2  ).

Response to Argument(s)
Applicant's argument(s) filed on November 18, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468